Name: Council Regulation (EEC) No 312/76 of 9 February 1976 amending the provisions relating to the trade union rights of workers contained in Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community
 Type: Regulation
 Subject Matter: labour law and labour relations;  labour market;  European Union law;  employment
 Date Published: nan

 Avis juridique important|31976R0312Council Regulation (EEC) No 312/76 of 9 February 1976 amending the provisions relating to the trade union rights of workers contained in Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community Official Journal L 039 , 14/02/1976 P. 0002 - 0002 Finnish special edition: Chapter 5 Volume 1 P. 0190 Greek special edition: Chapter 05 Volume 2 P. 0068 Swedish special edition: Chapter 5 Volume 1 P. 0190 Spanish special edition: Chapter 05 Volume 2 P. 0069 Portuguese special edition Chapter 05 Volume 2 P. 0069 COUNCIL REGULATION (EEC) No 312/76 of 9 February 1976 amending the provisions relating to the trade union rights of workers contained in Regulation (EEC) No 1612/68 on freedom of movement for workers within the Community THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 49 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas it should be specified in Article 8 of Council Regulation (EEC) No 1612/68 of 15 October 1968 on freedom of movement for workers within the Community (3), that workers who are nationals of one Member State and who are employed in the territory of another Member State shall also enjoy equality of treatment as regards the exercise of trade union rights with respect to eligibility for the administration or management posts of a trade union, HAS ADOPTED THIS REGULATION: Article 1 Article 8 of Regulation (EEC) No 1612/68 shall be amended as follows: 1. The following shall be added to the first sentence of paragraph 1 after "including the right to vote": "and to be eligible for the administration or management posts of a trade union." 2. Paragraph 2 is hereby deleted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1976. For the Council The President G. THORN (1)OJ No C 280, 8.12.1975, p. 43. (2)OJ No C 12, 17.1.1976, p. 2. (3)OJ No L 257, 19.10.1968, p. 2.